Citation Nr: 0526806	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for spinal stenosis, 
L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The appellant had active military service from July 1974 to 
February 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The appellant testified at a Board hearing held at the RO in 
December 2004.  A transcript (T) of the hearing has been 
associated with the claims file.  In September 2005, the 
undersigned Veterans Law Judge granted a motion to advance 
the appeal on the Board's docket. 


FINDINGS OF FACT

1.  The appellant had active military service from July 1974 
to February 1977 and never served in the Republic of Vietnam.

2.  In November 2001, the RO denied the appellant's claim of 
service connection for PTSD; the RO issued notice of the 
decision to the appellant in December 2001 and he did not 
appeal the decision.

3.  Evidence submitted since the November 2001 RO decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for PTSD.

4.  There is no competent medical evidence associating spinal 
stenosis, L4-S1, to the appellant's military service on any 
basis.



CONCLUSIONS OF LAW

1.  November 2001 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.300, 20.302 (2004).

2.  New and material evidence to reopen the claim for service 
connection for PTSD has not been submitted.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2004).

3.  Spinal stenosis, L4-S1, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO accepted the appellant's 
statement of evidence received in September 2003 as an 
application to reopen a claim for service connection for 
PTSD, as it was clearly identified as a claim for service 
connection for spinal stenosis and PTSD by the appellant.  
The RO provided him with notice of the VCAA in September 
2003, prior to the decision on the claims in December 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met regarding both issues and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claims, the RO specifically informed the 
appellant in the September 2003 letter as to what kind of 
evidence was needed to substantiate an application to reopen 
the claim of service connection for PTSD, and to establish 
service connection for spinal stenosis.  With regard to the 
information and evidence that VA would seek to provide, the 
Board notes that the burden is on the claimant to come forth 
with new and material evidence to reopen a previously denied 
claim.  In this regard, the VCAA specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
However, the RO did inform the appellant in the September 
2003 letter that it would assist him in obtaining medical 
evidence or reports that he provided enough information about 
to enable VA to obtain such evidence.  

With regard to informing the claimant about the information 
and evidence he was expected to provide on both issues, the 
Board notes that the RO told the appellant in the September 
2003 letter that he should submit the kind of evidence it had 
described in the letter as evidence which would be relevant 
to substantiating the claim for service connection for spinal 
stenosis, and for PTSD based on new and material evidence.  
The Board notes that the RO did inform the appellant of the 
regulatory definition of new and material evidence in the 
December 2003 rating decision.  Thus the September 2003 
letter quoted some essential elements of the current version 
of that regulatory definition that did apply to the 
appellant's application to reopen.  Concerning this, the 
Board notes that, for applications filed after August 29, 
2001, as was the current application to reopen the claim in 
this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Despite the RO not having directly 
referenced the version of section 3.156(a) in effect from 
August 29, 2001, in the April 2004 statement of the case 
(SOC), the December 2003 rating decision, a copy being 
furnished to the appellant with the notice letter in January 
2004, provided a complete citation of the applicable version 
of the regulation.  Therefore, the Board concludes that any 
difficulties that could result from the terse discussion in 
the SOC are at worst harmless in that it did not affect the 
essential fairness of the adjudication in light of the 
correct presentation of the applicable standard in the 
December 2003 rating decision.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Although the appellant may not have been specifically 
informed of the "fourth element," i.e., to provide any 
evidence in his possession that pertains to the claims, the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to his application to 
reopen his claim for service connection for PTSD, and to 
establish service connection for spinal stenosis.  There is 
no allegation from the claimant that he has any evidence in 
his possession that is needed for a full and fair 
adjudication of these claims.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, VA's duty to assist has been fulfilled.  The 
record shows that the RO obtained additional medical evidence 
the appellant identified, and it obtained records from the 
Social Security Administration (SSA).  His service medical 
and personnel records have been obtained.  The appellant was 
afforded a hearing before the Board, and a transcript of his 
testimony from that hearing is in the file and has been 
reviewed.  The Board notes that at the hearing the appellant 
was asked directly if he was receiving psychiatric treatment 
including any for PTSD and he answered that he was not.  He 
also referred to a previously documented diagnosis of PTSD (T 
5-6).  He was also asked if any physician had associated his 
spinal stenosis to his military service and he answered that 
none had (T 18).  He also provided additional records after 
the Board hearing, which he had referred to in hearing 
testimony regarding PTSD (T 3-6).  

The Board notes that the appellant in his substantive appeal 
and other statements repeatedly asserted VA had not obtained 
all relevant evidence.  However, the RO requested all the 
medical records for which he completed the proper 
authorization forms.  He questioned in his appeal why Dr. M's 
records were not obtained.  However, the RO clearly informed 
him in an October 2003 letter that the request to Dr. M. had 
been returned by the Postal Service as undeliverable.  He was 
asked in a March 2004 letter to complete authorization forms 
for all physicians who had treated him, including Dr. M.  He 
did not do so.

With a claim to reopen, such as the PTSD claim, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  See, e.g., VBA Fast Letter 
01-13 (February 5, 2001).  VA does not have a duty to provide 
the claimant a VA examination if the claim is not reopened.  
The VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the appellant of the 
information and evidence needed to substantiate his PTSD 
claim.  Since no new and material evidence has been submitted 
in conjunction with the recent claim, an examination is not 
required. 

With respect to the back claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  Examination is not 
needed, however, because there is no competent evidence that 
the claimed low back condition may be associated with the 
appellant's military service.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under section 5103A to provide a claimant with a 
medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  

Analysis

Credibility

At the outset, the Board notes that the appellant's 
allegations and reported history are simply not credible.  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In this case, the "inherent characteristics" of the 
appellant's statements are inconsistency.  

Some of the appellant's statements are outright false.  The 
prime example is his allegation that he is a "Vietnam" 
veteran.  The appellant's military personnel records show 
that he enlisted on July 11, 1974, and separated from service 
on February 16, 1977.  His DD Form 214 shows no prior 
service; the report of medical examination completed upon 
enlistment shows "none" for prior military service.  When 
the appellant filed his claim for nonservice-connected 
pension benefits in 1994, he reported military service from 
July 1974 to February 1977.  However, in the course of 
seeking psychiatric treatment, he has reported nightmares and 
flashbacks of his Vietnam service, and medical records 
repeatedly reflect his allegation that he is a "Vietnam 
veteran."  In connection with his initial PTSD claim, he 
alleged that he served in Vietnam from November 1972 to 
November 1973.

Although the appellant sometimes reports his birth date as 
August [redacted], 1954 or August [redacted], 1955, the copy of his birth 
certificate in the claims file and his military personnel 
records reflect that his birth date was August [redacted], 1956.  Not 
only is there absolutely no corroboration that he had any 
military service prior to July 1974, but he would have been 
16 years old in November 1972, making it highly unlikely that 
he had any military service at that time.  Moreover, his 
military personnel records indicate that he graduated from 
South Park High School in 1974.  Those records also reflect 
that his only overseas service was in Hawaii from January 
1975 to February 1977.  On his PTSD stressor statement in 
2001, the appellant reported he was in "active combat in 
Danang"; at his hearing before the Board, he denied ever 
being in combat (T 6).  On a psycho-social history completed 
in September 1993 for Freedom of Monongahela, the appellant 
reported military service from 1974 to 1977 and denied ever 
being in combat.

Therefore, the Board concludes, as a factual matter, that the 
appellant's military service extended from July 1974 to 
February 1977 and that he never served in the Republic of 
Vietnam.

There are other inconsistencies in the record as well.  At 
his hearing before the Board, the appellant denied any post-
service trauma to his back (T 11).  However, the medical 
records reflect a history of back pain beginning in 
approximately 1990-91 after a fall from a ladder.  When first 
asked by his representative if he had ever had problems with 
alcohol, the appellant denied such (T 19).  When confronted 
with the fact that his claims file is replete with diagnoses 
of substance abuse and that he was receiving Social Security 
benefits based on such, the appellant appeared to imply he 
only said this to get his Social Security claim expedited.  
On the contrary, the medical records reflect a history of 
alcohol consumption beginning at age 12.  The appellant 
denied any drug use (T 19), but the medical records clearly 
reflect use of cocaine.  The appellant stated that he had 
only ever been involved in one motor vehicle accident and 
that was in 1977 (T 3-4).  However, the motor vehicle 
accident he was testifying about occurred in December 1975 
according to the legal documents, and the service medical 
records show that in January 1977 he reported being in an 
auto accident that morning.

The Board notes that the Social Security Administration found 
the appellant had impaired memory and some dementia as a 
result of his substance abuse.  However, psychological 
evaluation and testing conducted in March 1995 in connection 
with the appellant's claim for VA pension benefits indicated 
that he was attempting to malinger and exaggerate his 
problems in order to gain compensation and that he was 
willing to endorse any psychiatric symptom that he thought 
might result in increased compensation.  The examiner 
concluded the appellant was consciously and intentionally 
feigning a disability.

Regardless of whether the appellant is purposely providing a 
false history or unintentionally doing so because of some 
dementia, the ultimate conclusion is that his statements are 
simply not credible evidence.  Moreover, to a large extent, 
as discussed above, there are objective documents that 
clearly refute his reported history and many aspects of his 
sworn testimony.  Because of the inconsistency, and the lack 
of any corroborating evidence, the Board finds that the 
appellant's allegations have limited, if any, probative 
value.


PTSD

The RO decision in November 2001 to deny service connection 
for PTSD was based on a consideration of the appellant's 
service medical and personnel records, SSA records, and VA 
and private treatment records, that supplemented his various 
statements.  The service medical records showed no reference 
to any psychiatric disorder being noted, or a complaint of 
any being made, on a February 1977 medical examination before 
his separation.  His personnel records did not confirm 
military service prior to July 1974 or any Vietnam service, 
although overseas service in Hawaii was confirmed.  The SSA 
and VA medical records were consistent in the diagnosis of a 
substance abuse disorder, although other examiners reported 
major depression and bipolar disorder in the mid 1990's.  
However, no clinician who examined him made an association 
between his military service and a diagnosed psychiatric 
disorder, and there was no reference to PTSD as an 
alternative diagnosis for his presentation.  That is, until 
EP, D.O., a staff psychiatrist at a community health center 
reported PTSD for the appellant late in 2001, apparently 
based upon his report of "occasional nightmares and 
flashbacks of his Vietnam war experiences," as the pervasive 
Vietnam themes were reflected in the narrative of this 
clinican's July 2001 evaluation.  A social worker at the same 
facility reported separately at that time that the appellant 
felt for some time that his symptoms were more likely those 
of PTSD "as a result of his tour in Vietnam".  Indeed, the 
statement of stressors he submitted to VA late in 2001 
contained vivid recollections of his one year of "active 
combat" in Danang, that he reported had ended in November 
1973.  The RO asked the appellant to clarify what it felt 
were discrepancies in the record, in particular regarding the 
claimed service in Vietnam.  The appellant's response in 
October 2001 was, in essence, that there was sufficient 
evidence already in the record, as reflected in the diagnosis 
of PTSD.  

The rating board in November 2001 determined the appellant 
did not meet the criteria for service connection for PTSD in 
light of the lack of a diagnosis of PTSD that could be 
verified based upon all the information contained in the 
record.  In December 2001, the RO furnished the appellant 
notice of this decision and included with it a copy of the 
rating board determination.  Rating actions are final and 
binding based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  No 
correspondence was received from the appellant within the 
appeal period.  Therefore, the November 2001 rating decision 
is final. 

For applications filed after August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2004).  "New evidence" is that which is not 
merely cumulative of other evidence of the record.  See 
Elkins v. West, 12 Vet. App. 209, 216 (1999) (en banc).  
Evidence is "material" where it is relevant to and 
probative of the issue at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 283-84 (1996), overruled in part by Hodge v. West, 
155 F.3d 1356 (Fed.Cir.1998); but see Anglin v. West, 203 
F.3d 1343, 1347 (2000) (recognizing that the Court's analysis 
in Evans remained intact save for a requirement that new and 
material evidence be so significant as to create a reasonable 
possibility that the outcome of the earlier, final decision 
would be changed).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not 
apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  A 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The record supplemented 
with hearing testimony and records from a civil litigation in 
the 1970s, is not new and material as it did not address the 
ultimate issue of the case-whether PTSD currently exists and, 
if so, whether it is related to the appellant's military 
service. 

New and material evidence must be probative of this 
"specified basis" for the last disallowance.  Evans, 9 Vet. 
App. at 284.  Similarly, the 2002 version of § 3.156(a) 
requires that such evidence either by itself or in connection 
with previously submitted evidence raise a reasonable 
possibility of substantiating the claim.  This version of the 
regulation is applicable to the appellant's claim since VA 
received his application to reopen the claim in 2003.  The 
Board must assess the probity of newly submitted evidence 
before a case is reopened.  See Evans, 9 Vet. App. at 283-84 
(defining materiality as probative of the issues at hand); 
see also Justus, 3 Vet. App. at 513 (classifying credibility 
and weight as issues of fact to be determined after 
reopening, and materiality to be determined before 
reopening).

Before the RO in 2001 was a diagnosis of PTSD based on the 
appellant's purported Vietnam service.  As discussed above, 
the Board concludes he had no such service.  Although advised 
of the lack of evidence showing Vietnam service by the RO, 
see October 9, 2001, letter, the appellant has submitted 
absolutely no evidence to support his allegations.  
Therefore, the prior diagnosis of PTSD was based on a 
completely false military history by the appellant.

In support of his claim to reopen, the appellant now argues 
that he was involved in a motor vehicle accident during 
service where he hit a child and that this event is 
substantial enough to reopen his claim.  However, the 
appellant testified he never brought up this incident during 
the previous evaluations for PTSD, which is confirmed by a 
review of the medical records.  Nor did he indicate he was 
being treated currently for PTSD (T 5-6) or that an examiner 
was aware of this information or that a medical professional 
had ever diagnosed PTSD based on this incident.  The Board 
does not dispute the fact the motor vehicle accident occurred 
- that is clearly confirmed by the legal documents -  but 
rather the probative value of this additional evidence.  When 
viewed in the context of evidence previously submitted, the 
new evidence is not probative of a medical nexus between an 
event during military service, which he only now offers as 
the stressor, to support a current diagnosis of PTSD.  This 
evidence is not competent evidence of causation or nexus or 
diagnosis.  Other medical evidence submitted with the claim 
duplicates previously reviewed material.  

In summary, the appellant supplements the record with his own 
statements of causation, and he does not identify any medical 
report, statement or favorable nexus opinion based on the 
newly submitted evidence.  His hearing testimony as noted 
previously did not identify any current treatment for PTSD or 
any clinician that linked the motor vehicle accident to PTSD.  
Furthermore, at the Board hearing, he admitted not having 
been in combat (T 6), which was the precise basis relied on 
to support the earlier diagnosis of PTSD.  Thus, the 
previously reported diagnosis of PTSD was obviously based 
solely on history he provided and as such the diagnosis is 
not entitled to any probative weight, as it was based upon 
assumed facts of Vietnam combat experiences that the 
appellant did not have.  See, e.g., Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994); see also Grover v. West, 12 Vet. 
App. 109, 112 (1999), affirming LeShore v. Brown, 8 Vet. App. 
406 (1995).  Thus, the record as it stands contains no 
competent evidence supporting a diagnosis of PTSD related to 
inservice events that have been established.  Simply put, the 
appellant's recent assertion that he has PTSD related to a 
motor vehicle accident (T 3-5) is nothing more than a lay 
assertion of medical causation that alone cannot serve as the 
predicate to reopen a claim under section 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); see also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Spinal Stenosis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Incurrence of a chronic back disorder during service is not 
factually shown.  Although the service medical records show 
the appellant received treatment for thoracic back pain on 
one occasion in January 1977, the muscle strain was not 
mentioned in subsequent treatment records, and the February 
1977 medical examination showed the spine was clinically 
evaluated as normal.  There was no reference to the spine in 
the examination summary of defects and diagnoses upon 
separation from service.

The Board notes the appellant claims he injured his back in 
the December 1975 accident wherein he hit a child.  That is 
not corroborated by the service medical records.  There were 
no complaints of back pain until 1977.  In January 1976, 
approximately one month after the accident, he sought 
treatment for a painful thigh, stating he had dropped a 
motorcycle on it while on leave.  There were no reports of 
injuring his back the prior month.   

The appellant meets the first of the elements needed to 
establish service connection with the diagnosis of spinal 
stenosis.  However, the claim fails with the absence of 
medical nexus evidence.  It is noteworthy from the record 
that through his interview with a VA examiner of the spine in 
1995, at a time when he was not seeking service connection, 
and through contemporaneous hearing testimony in 1995 (T 2), 
that he related his current back problem to an injury in the 
early 1990s.  No examiner for SSA purposes or VA pension 
provided a link between the variously diagnosed back 
disabilities and the appellant's military service.  The 
appellant testified that his back continuously hurt him after 
service, although the 1996 records from Dr. Fred Salari 
reflect a six-year history of back pain.  A history given to 
Dr. Mike Danoff in November 1993 was of a back injury 15 
years earlier.  Regardless, it is clear from the medical 
records and his testimony that he did not seek treatment for 
back-related symptomatology until many years after service.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  It is evident from his recent 
hearing testimony that he does not have medical nexus 
evidence and that the only support is his own opinion or 
belief connecting his spinal stenosis to circumstances of his 
military service (T 10-11, 18).  

Where, as here, the issue involves a medical nexus 
determination, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Where 
a claimant's personal belief, no matter how sincere, was 
unsupported by medical evidence, the personal belief cannot 
form the basis of a claim.  On this issue, the benefit of the 
doubt rule is not applicable since the preponderance of the 
evidence against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for PTSD, the 
appeal is denied.

Service connection for spinal stenosis, L4-S1, is denied.


____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


